DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 27, 33, 35 and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 17, 20 and 21 of U.S. Patent No. 10,920,452.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 26, 27, 33, 35 and 38-42 are generic to all that is recited in claims 1, 15, 17, 20 and 21 of U.S. Patent No. 10,920,452.  In other words, claims 1, 15, 17, 20 and 21 of U.S. Patent No. 10,920,452 fully encompasses the subject matter of claims 26, 27, 33, 35 and 38-42 and therefore anticipates claims 26, 27, 33, 35 and 38-42.  Specifically, claims 26, 27, 33, 35 and 38-42 reciting “a retainer” is anticipated by claims 1, 15, 17, 20 and 21 of U.S. Patent No. 10,920,452 reciting “a clamp device”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a lock assembly, comprising: an inner housing positionable on one side of a structure and having an aperture formed through a wall of the inner housing; an outer housing positionable on an opposite side of the structure; a retainer positioned adjacent the aperture of the inner housing; and a mounting fastener configured to slide through the aperture in the inner housing; and wherein the retainer is transitionable from a first configuration which permits the mounting fastener to slide through the aperture in the inner housing to a second configuration which maintains the mounting fastener in the aperture.

The closest prior art of record, U.S. Patent Number 7,571,941 to Chang, discloses a lock assembly, comprising: an inner housing (274) positionable on one side of a structure (3) and having an aperture (242) formed through a wall of the inner housing; an outer housing (273) positionable on an opposite side of the structure; a retainer (29) positioned adjacent the aperture of the inner housing; and a mounting fastener (25) configured to slide through the aperture in the inner housing; and wherein the retainer maintains the mounting fastener in the aperture (column 3, line 59-column 4, line 41).
However, Chang does not disclose the retainer is transitionable from a first configuration which permits the mounting fastener to slide through the aperture in the inner housing to a second configuration which maintains the mounting fastener in the aperture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to door handle assembling means:
U.S. Patent Number 11,091,934 to Horiuchi; U.S. Patent Number 10,920,452 to Roup et al.; U.S. Patent Number 10,920,450 to Horiuchi; U.S. Patent Number 5,409,278 to Harcourt; U.S. Patent Number 2,810,600 to Kendrick; U.S. Patent Number 2,027,608 to Moller.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
October 13, 2022